iion.,D.
                    0. Oreo, pmge 3


                                                   uad 17 C.J.S.,
                             In 4 Oar. Jur.,p. 53.7,                                                   p. 679 et
             seq. it      3.8 maid:

                       “Where an agreeaent lm l8wfu$ oa it.8fmae,
                  or is aapablr of belong executed in a lartul  my,
                  and the intentionof one of the mica       is that
                  it be 80 exeautiid he 18 mtltled to enfareeIt
                  notwlthmtandlng the otherparty intended8a ll-
                  legal lbt, it ths fLr8tpor8onv88 uaavare of.
                  the illegal                Intention.        . . .”

                            IIImixhell VB. porter,191 s. Y. 981, p. 986, %tia
             84lQ1
                        "       Rovever,it hma been held that 8
                  ~t7;04~inv~d5ank#t,vhi~i8              aotlllegd
                  a@  unlawful,  may be aqultabXg emteppe&to &spite
                  the rflldltyer the aantrwt.
                            In'10 9!&. air., p* bg, it 3.8m&d:

:,gl$~
   i :,.?.
         :
                  made, for the partloisaE0 pnsumed to k.wv the
                  IBV. . -. i"

 I                          Amto the’alrtakemmde oe8luappurJwefllwlt~
                                           0%ov8:
             authorltle8gonerallyto be a8 i.
                      'Wllllmtan on Ooalxautm,Rev. Pd., Vol. 5;.+& 4414,
             oeoi 1580, et seq., it 18 Said:
                       "The laeprlnalpkthetpmhibit~      reeorrrp
                  of-7          8fterthedef~th88~
                  him positGY maces it clo8r that lfll8toTeP
                                                           eqult7
                  thisren8ybekfaiaroror~eaewhohamma&ulua-
                  llnteral mistakela the focwtion ot a ~9..8&0$
                  ooatraot,the effecrtoflt lo em
                  gherehere~trretloat1488t~     wholly UuOutca~.
                                      l              PIP               p r o mo ed   l& h   6   o ea tmt

                  <        r8                OF

                  a a n    b m   no       r elief,   .     .   .   .          lunderwxmng           .up&b

                             In stat0 vs. seholcRro8.,4 s. w. (241 661, 66% it
             18 said:
Ron. D. D. finer, pege 4




ABrH;rr




                           ”